


Exhibit 10.8
 
 
 
[image00005.jpg]


APOTHECA BIOSCIENCES, INC.
EMPLOYMENT AGREEMENT WITH SAM TALARI


THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into effective
as of Feb. 26, 2018 (the "Effective Date"), by and between APOTHECA., a Nevada
Corporation (the "Company"), and Sam Talari (the "Executive").


RECITALS

A.
Executive possesses knowledge and skills which the Company believes will be of
substantial benefit to its operations and success, and the Company desires to
employ the Executive on the terms and conditions set forth below.

B.
Executive is willing to make his services available to the Company on the terms
and conditions set forth below.

C.
Company and Executive wish to enter into this Agreement providing for, among
other things, the full-time employment of the Executive by the Company in
accordance with the terms set forth herein.

AGREEMENT
NOW, THEREFORE, in consideration of the mutual premises set forth above and the
respective representations, warranties, covenants, agreements, and conditions
contained herein, the adequacy and sufficiency of which is hereby acknowledged
by the Company and the Executive, the parties hereto, intending to be legally
bound, do hereby agree as follows:

1.
Employment.  The Company hereby agrees to employ Executive and Executive hereby
accepts and agrees to be employed by the Company in the capacity of the Chief
Executive Officer upon the terms and conditions hereinafter set forth in the
management of the Company.  The Executive shall diligently perform all services
as may be assigned to his by the Board of Directors of the Company having
management responsibility for the APOTHECA for which the Executive will be
primarily responsible managing the day to day operations of the Company, and
shall exercise such power and authority as may from time-to-time be delegated to
him by the Board and shall have all of the powers, authority, duties, and
responsibilities usually incident to the position and role of Chief Executive
Officer in private companies that are comparable in size, character, and
performance to the Company. The Board may also direct Executive to perform such
duties for any entities which are now or may in the future be direct or indirect
subsidiaries of the Company (the "Affiliates"), subject to the limitation that
Executive's overall time commitment is comparable to similarly situated
executives.  Executive shall serve the Company and the Affiliates faithfully,
diligently, and to the best of his ability.  Executive agrees during the Term
(as hereinafter defined) of this Agreement to devote all of his full-time
business efforts, attention, energy, and skill to the performance of his
employment to furthering the interests of the Company and the Affiliates.  In
connection with his employment by the Company, the Executive shall be based in
Saint Petersburg, FL area or at any Company location as he may determine to be
appropriate for the performance of his duties, and he agrees to travel, subject
to the reimbursement of expenses set forth in Section 4(e) below and to the
extent reasonably necessary to perform his duties and obligations under this
Agreement, to Company facilities and other destinations.  During the Term and
any Renewal Term, Executive shall not engage in any other employment or
occupation for any direct or indirect remuneration without the prior written
consent of the Board; provided that the Executive may engage in community
service and other charitable activities without prior written consent of the
Board.

 
Exhibit 10.8 -- Page 1

--------------------------------------------------------------------------------

 

2.
Conditions of Employment.  The Executive agrees that so long as he is employed
under this Agreement he will (i) at all times perform his responsibilities in a
manner reasonably satisfactory to and subject to the direction and control of
the Board with respect to his activities on behalf of the Company; (ii) comply
with all material rules, orders, and regulations of the Company; (iii)
truthfully and accurately maintain and preserve such records and make all
reports as the Company may reasonably require; (iv) fully account for all monies
and other property of the Company that he may from time to time have custody of
and deliver the same to the Company whenever and however directed to do so by
the Board of Directors of the Company as long as such requests are in compliance
with all applicable laws; (v) act at all times in a professional manner in
keeping with the Company's philosophy, avoiding any action that would materially
reflect poorly on the Company's reputation or be damaging to its image;  and
(vi) obey all laws now in force or hereafter enacted affecting the work place.

3.
Term of Employment.  The Term of employment hereunder will commence on the 
Effective Date and terminate five (5) years from the Effective Date (the
"Term"), unless terminated earlier pursuant to Section 5 of this Agreement.  The
Term shall automatically renew ("Renewal Term") for successive one year terms,
unless written notification of non-renewal is provided by either party no less
than 30 days prior to the expiration of the Term or the then current Renewal
Term.

 

4.
Compensation and Benefits.

a. Compensation.
i. The Company shall pay Executive the sum of one hundred eighty thousand
dollars ($180,000) per year, commencing on the Commencement Date.
ii. For purposes of this Agreement, the foregoing amounts which are payable
during any calendar year shall be defined as the Executive's "Base Salary".  The
Base Salary will be paid in installments at regular intervals as is in keeping
with the Company's established payroll schedule.  Executive further acknowledges
that he has not been promised or guaranteed that his salary will remain the same
or increase by any particular amount during the term of this Agreement. The
Executive will be given annual periodic performance evaluations in which the
Base Salary will be evaluated and negotiated to determine when and if there will
be an increase.
b. Performance Bonus.  Executive shall be eligible to receive an annual bonus
("Bonus") to be determined by the Board within ninety (90) days following the
end of the Company's fiscal year end.
 
 
Exhibit 10.8 -- Page 2

--------------------------------------------------------------------------------

 
c. Benefits.  Executive shall be entitled to participate in such employee
benefit plans and insurance offered by the Company to similarly situated
employees of the Company subject to the eligibility requirements, restrictions,
and limitations of any such plans or programs.
d. Business Expense Reimbursement; Telephone Expenses.  Upon the submission
of proper substantiation by Executive, and subject to such rules and guidelines
as the Company may from time to time adopt, the Company shall reimburse
Executive for all reasonable expenses actually paid or incurred by the Executive
during the Term in the course of and pursuant to the business of the Company
including, without limitation, travel and telephone expenses incurred by the
Executive while traveling to and from the Company's facilities as may be
required pursuant to Section 1 hereof. The Executive shall account to the
Company in writing for all expenses for which reimbursement is sought and shall
supply to the Company copies of all relevant invoices, receipts, or other
evidence reasonably requested by the Company.
e. Vacation.  Executive shall be entitled to four (4) weeks of vacation each
calendar year during the Term and any Renewal Term, to be taken at such times as
the Executive and the Company shall mutually determine and provided that no
vacation time shall interfere with the duties required to be rendered by the
Executive hereunder.  Any vacation time not taken by Executive during any
calendar year may be carried forward into any succeeding calendar year pursuant
to the Company's vacation policy.
f. Taxation.  Executive acknowledges that his compensation set forth above will
be treated by the Company as wages paid to him and will be subject to
withholding for all applicable taxes.  Accordingly, the Company shall deduct
from all compensation payable to Executive hereunder (including, without
limitation, Base Salary and Executive Bonuses, as such term is defined below)
any and all sums required as Executive's portion of Social Security taxes and
shall withhold federal and state income taxes as required by law, and shall
further deduct from such compensation any other federal, state, or local tax or
charge which is now or hereafter enacted or required as a charge or deduction
from the compensation payable to Executive.
g. Employment Commitment.  Executive shall devote such time, attention,
knowledge, and skills to the business and interests of the Company as Company
may reasonably require, and the Company shall be entitled to all of the benefits
and profits arising from or incident to the work, services, advice, inventions,
or innovations of Executive in connection with the Company's business.
h. Leave of Absence.  Executive may take a leave of absence, without
compensation, upon his written request to the Board and the Board's written
consent for the leave. The length of the leave will be subject to the mutual
agreement between the Board and the Executive.
 
 
Exhibit 10.8 -- Page 3

--------------------------------------------------------------------------------

 

5.
Termination.

a. Termination.  This Agreement shall be terminated (i) upon the expiration of
the
Term, (ii) upon the death of the Executive, (iii) if the Executive shall have
been substantially unable to perform Executive's duties hereunder for a period
of seven (7) consecutive months, (iv) by the Company for "Cause" (as defined
below) and upon written notice, or (v) for Good Reason or voluntarily by the
Executive.
b. Cause.  As used in this Agreement, "Cause" shall mean any of the following:
(i) Executive's willful failure or refusal, after notice thereof, to perform
specific directives of the President when such directives are lawful and
consistent with the Executives duties and responsibilities described in this
Agreement; (ii) dishonesty of the Executive affecting the Company; (iii)
habitual abuse of drugs or alcohol; (iv) conviction of Executive of, or a plea
by Executive of guilty or no contest to, any felony or any crime involving moral
turpitude, fraud, gross neglect, embezzlement, or misrepresentation; (v) any
gross or willful conduct of the Executive resulting in loss to the Company or
damage to the reputation of the Company; (vi) theft from the Company; (vii)
commission or participation by Executive in any other injurious act or omission
wantonly, willfully, recklessly, or in a manner which was grossly negligent
against the Company; or (viii) violation by the Executive, after notice thereof,
of the business policies and guidelines of the Company as may be in effect from
time to time. Notwithstanding anything herein to the contrary, the Company shall
notify the Executive of any purported grounds constituting Cause, and the
Executive shall have no less than ten (10) business days within which to cure
such purported grounds.
c. Good Reason.  For purposes of this Agreement, the Executive shall have "Good
Reason" to terminate his employment during the Term of this Agreement only if:
i. the Company fails to pay or provide any amount or benefit that the Company is
obligated to pay or provide under this Agreement and the failure is not remedied
within 30 days after the Company receives written notice from the Executive of
such failure; or
ii. the Company limits the Executive's duties or responsibilities or power or
authority contemplated by Section 1 above in any material respect, and the
situation is not remedied within thirty (30) days after the Company receives
written notice from the Executive of the situation; or
iii. if the Executive is removed from the office of Chief Executive Officer and
the
Company does not have Cause for doing so; or
 
Exhibit 10.8 -- Page 4

--------------------------------------------------------------------------------

 
iv. the Company forces Executive to relocate his office outside of the saint
Petersburg, FL metropolitan area, and the situation is not remedied within
thirty (30) days after the Company receives written notice from the Executive of
the situation; or
v. Change in Control occurs.
d. Severance Payment.  In the even the Company terminates the Executive's
employment without cause, it will be obligated to pay the Executive severance
pay equal to two years compensation for years one and two, three years for year
three, four years for year four, and five years for year five of employment
served by the Executive.

6.
Covenant Not To Compete/Non-Solicitation.  Executive acknowledges and recognizes
the highly competitive nature of the Company's business and the goodwill and
business strategy of the Company constitute a substantial asset of the Company. 
Executive further acknowledges and recognizes that during the course of the
Executive's employment, Executive will receive specific knowledge of the
Company's business, have access to trade secrets and Confidential Information
(as hereinafter defined), and participate in business acquisitions and
decisions, and that it would be impossible for Executive to work for a
competitor without using and divulging this valuable Confidential Information. 
Executive further acknowledges that this covenant not to compete is an
independent covenant within this Agreement.  This covenant shall survive this
Agreement and shall be treated as an independent covenant for the purposes of
enforcement.  Executive agrees to the following:

a. that all times during the Term and any Renewal Term and for a period of two
(2)
years after termination of the Executive's employment under this Agreement or
any renewal or extension thereof (the "Restricted Period'), for whatever reason
and in any geographic areas in which the Company operated or was actively
planning on operating as of the date of termination of the Executive's
employment (the "Restricted Area"), Executive will not individually or in
conjunction with others, directly engage in Competition (as hereinafter defined)
with the business of the Company, whether as an officer, director, proprietor,
employer, employee, partner independent contractor, investor, consultant,
advisor, agent, or otherwise; provided that this provision shall not apply to
the Executive's ownership of the capital stock, solely as an investment, of
securities of any issuer that is registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended, and that are listed or admitted for
trading on any United States national securities exchange or that are quoted on
the National Association of Securities Dealers Automated Quotations System, or
any similar system or automated dissemination of quotations of securities prices
in common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control or, more than three percent of any class of capital stock of such
corporation;
b. that during the Restricted Period and within the Restricted Area, Executive
will not, indirectly or directly, compete with the Company by soliciting,
inducing or influencing any of the Company's customers that have a business
relationship with the Company at any time during the Restricted Period to
discontinue or reduce the extent of such relationship with the Company;
c. that during the Restricted Period and within the Restricted Area, Executive
will not (i) directly or indirectly recruit any employee of the Company to
discontinue such employment relationship with the Company, or (ii) employ or
seek to employ, or cause to permit any business which competes directly or
indirectly with the business of the Company to employ or seek to employ for any
such business any person who is then (or was at any time within six months prior
to the date Executive or the competitive business employs or seeks to employ
such person) employed by the Company; and
 
Exhibit 10.8 -- Page 5

--------------------------------------------------------------------------------

 
d. that during the Restricted Period, Executive will not interfere with,
disrupt, or attempt to disrupt any past or present relationship contractual or
otherwise, between the Company and any Company's employees.

7.
For purposes hereof, "Competition" shall mean any company, partnership, limited
liability company, or other entity any portion of whose business directly or
indirectly competes with the business of the Company.  In the event that a court
of competent jurisdiction shall determine that any provision of this Section is
invalid or more restrictive than permitted under the governing law of such
jurisdiction, then only as to enforcement of this Section within the
jurisdiction of such court, such provision shall be interpreted and enforced as
if it provided for the maximum restriction permitted under such governing law. 
If the Executive shall be in violation of any provision of this Section, then
each time limitation set forth in this Section shall be extended for a period of
time equal to the period of time during which such violation or violations
occur.  If the Company seeks injunctive relief from such violation in any court,
then the covenants set forth in this Section shall be extended for a period of
time equal to the pendency of such proceeding including all appeals by the
Executive.

8.
Non-Disclosure of Confidential Information.

a. Executive acknowledges that the Company's trade secrets, private or secret
processes, methods, and ideas, as they exist from time to time, and information
concerning the Company's services, business records and plans, inventions,
acquisition strategy, price structure and pricing, discounts, costs, computer
programs and listings, source code and/or subject code, copyrights, trademarks,
proprietary information, formulae, protocols, forms, procedures, training
methods, development technical information, know-how, show-how, new product and
service development, advertising budgets, past, present or planned marketing,
activities and procedures, method for operating the Company's business, credit
and financial data concerning the Company's customers, and marketing,
advertising, promotional, and sales strategies, sales presentations, research
information, revenues, acquisitions, practices and plans and information which
is embodied in written or otherwise recorded form, and other information of a
confidential nature not known publicly or by other companies selling to the same
markets and specifically including information which is mental, not physical
(collectively, the "Confidential Information") are valuable, special, and unique
assets of the Company, access to and knowledge of which have been provided to
Executive by virtue of Executive's association with the Company. In light of the
highly competitive nature of the industry in which the Company's business is
conducted, Executive agrees that all Confidential Information, heretofore or in
the future obtained by Executive as a result of Executive's association with the
Company shall be considered confidential.
 
Exhibit 10.8 -- Page 6

--------------------------------------------------------------------------------

 
b. The Executive agrees that the Executive shall (i) hold in confidence and not
disclose or make available to any third party any such Confidential Information
obtained directly or constructively from the Company, unless so authorized in
writing by the Company or compelled to by a court of law; (ii) exercise all
reasonable efforts to prevent third parties from gaining access to the
Confidential Information; (iii) restrict the disclosure or availability of the
Confidential Information to those employees or agents of the Company who have a
need to know the information in order to further the business purposes of the
Company; (iv) not copy or modify any Confidential Information without prior
written consent of the Company, provided, however, that such copying or
modification of any Confidential Information does not include any modifications
or copying which would otherwise prevent the Executive from performing his
duties and responsibilities to the Company; (v) take such other protective
measures as may be reasonably necessary to preserve the confidentiality of the
Confidential Information; and (vii) relinquish all rights he may have in any
matter, such as drawings, documents, models, samples, photographs, patterns,
templates, molds, tools, or prototypes which may contain, embody, or make use of
the Confidential Information; promptly deliver to the Company any such matter as
the Company may direct at any time, and not retain any copies or other
reproductions thereof.
c. Executive further agrees (i) that Executive shall promptly disclose in
writing to the Company all ideas, inventions, improvements, and discoveries
which may be conceived, made, or acquired by Executive as the direct or indirect
result of the disclosure by the Company of the Confidential Information to
Executive; (ii) that all such ideas, inventions, improvements, and discoveries
conceived, made, or acquired by Executive, alone or with the assistance of
others, relating to the Confidential Information in accordance with the
provisions hereof are the property of the Company and that Executive shall not
acquire any intellectual property rights under this Agreement except the limited
right to use set forth in this Agreement; (iii) that Executive shall assist in
the preparation and execution of all applications, assignments, and other
documents which the Company may deem necessary to obtain patents, copyrights,
and the like in the United States and in jurisdictions foreign thereto, and to
otherwise protect the Company.
d. Upon written request of the Company, Executive shall immediately return to
the Company all written materials containing the Confidential Information as
well as any other books, records, and accounts relating in any manner to the
Company or its business.  Executive shall also deliver to the Company written
statements signed by Executive certifying all materials have been returned
within five days of receipt of the request.

9.
Acknowledgment by Executive.  The Executive acknowledges and confirms that (a)
the restrictive covenants contained in this Agreement are reasonably necessary
to protect the legitimate business interests of the Company, and (b) the
restrictions contained herein (including without limitation the length of the
term of the provisions of the covenant not to compete) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress, or coercion
of any kind.  The Executive further acknowledges and confirms that his full,
uninhibited, and faithful observance of each of the covenants contained herein
will not cause him any undue hardship, financial or otherwise, and that
enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to his or otherwise to obtain income required for the comfortable
support of his and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Company in violation of the terms hereof.  The
Executive further acknowledges that the restrictions contained herein are
intended to be, and shall be, for the benefit of and shall be enforceable by,
the Company's successors and assigns.

 
Exhibit 10.8 -- Page 7

--------------------------------------------------------------------------------

 

10.
Injunction.  It is recognized and hereby acknowledged by the parties hereto that
a breach by the Executive of any of the covenants contained in Sections 6 and 7
of this Agreement will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain.  As a result,
the Executive recognizes and hereby acknowledges that the Company shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Sections 6
and 7 of this Agreement by the Executive or any of his affiliates, associates,
partners, or agents, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other remedies the
Company may possess. In addition, upon any violation of the covenants contained
in Sections 6 and 7, all severance payments and benefits to which the Executive
may be entitled to hereunder shall immediately cease and be without further
force and effect.

11.
Indemnification by the Company.  To the fullest extent permitted by applicable
law, the Company shall indemnify, defend, and hold harmless the Executive from
and against any and all claims, demands, actions, causes of action, liabilities,
losses, judgments, fines, costs, and expenses (including reasonable attorneys'
fees and settlement expenses) arising from or relating to his service or status
as an officer, director, executive, agent, or representative of the Company or
any subsidiary of the Company or in any other capacity in which the Executive
serves or has served at the request of, or for the benefit of, the Company or
its subsidiaries, including but not limited to claims alleged by Executive's
former employer regarding solicitation of employees; provided, however, that the
Company shall not be responsible to indemnify the Executive for any actions of
gross negligence or willful misconduct. The Company's obligations under this
Section 10 shall be in addition to, and not in derogation of, any other rights
the Executive may have against the Company to indemnification or advancement of
expenses, whether by statute, contract or otherwise.

12.
Survival. The obligations of Executive and the rights of the Company, its
successors, and assigns under these Sections 6 and 7shall survive the expiration
or termination of this Agreement indefinitely with respect to Executive's
non-competition, non-solicitation, and confidentiality obligations.

13.
Representations and Warranties of Executive.  The Executive represents and
warrants to the Company as follows:

a. Executive has the full right to enter into this Agreement and perform all
duties hereunder, and has made no contract or other commitment in contravention
of the terms hereof (including, without limitation, contracts or obligations
respecting trade secrets or proprietary information or otherwise restricting
competition), or which would prevent Executive from using his best efforts in
the performance of his duties hereunder.  Executive has fulfilled all of his
obligations under all prior employment or consulting agreements (or similar
arrangements), and there is not, under any of the foregoing, any existing
default or breach by Executive with respect thereto.
 
Exhibit 10.8 -- Page 8

--------------------------------------------------------------------------------

 
b. Executive's performance hereunder shall not constitute a default under any
contract
or other commitment to which the Executive is bound.
c. All information furnished by Executive to the Company is to the best of
Executive's knowledge, true and complete (including, without limitation,
documentary evidence of Executive's identity and eligibility for employment in
the United States), and Executive will promptly advise the Company with respect
to any change in the information of record.
d. Executive is not subject to any order, decree, or decision precluding his
from
performing his duties as described herein.
e. Executive declares that he has read and understands all the terms of this
Agreement; that he has had ample opportunity to review it with his attorney
before signing it; that no promise, inducement, or agreement has been made
except as expressly provided in this Agreement; that it contains the entire
Agreement between the parties; and that he enters into this Agreement fully,
voluntarily, knowingly, and without coercion.

14.
Severability.  If any provision, section, or subsection of this Agreement is
adjudged by any court to be void or unenforceable in whole or in part, such
adjudication shall not affect the validity of the remainder of the Agreement,
including any other provision, section, or subsection, and the Company and
Executive shall negotiate in good faith to modify the unenforceable provision so
as to effect the original intent of the parties as closely as possible.

15.
Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the Company and Executive, and their respective successors, heirs,
executors, legal representatives, and administrators.

16.
Waiver of Breach – Payment of Fees and Expenses.  Failure of the Company to
demand strict compliance with any of the terms, covenants, or conditions hereof
shall not be deemed a waiver of the term, covenant, or condition, nor shall any
waiver or relinquishment by the Company of any right or power hereunder at any
one time or more times be deemed a waiver or relinquishment of the right or
power at any other time or times.  In the event either party breaches this
Agreement, the breaching party shall pay all of the non-breaching party's costs
and expenses, including attorneys' fees and expenses, incurred in enforcing the
terms of this Agreement.

17.
Modification in Writing Only.  No waiver or modification of this Agreement or of
any covenant, condition, or limitation herein, shall be valid unless in writing
and duly executed by the party to be charged therewith.

18.
Choice of Law and Venue.  This Agreement shall be subject to and governed by the
laws of the State of Delaware, irrespective of the fact that any party is or may
become a resident of a different state, and without regard to principles of
conflict of laws.  In addition, venue for any action instituted to enforce the
provisions of this Agreement shall be in the Circuit Court of Pinellas County,
Florida.

 
Exhibit 10.8 -- Page 9

--------------------------------------------------------------------------------

 

19.
Notice.  All notices, requests, claims, demands, and other communications
hereunder (collectively, "Notice") shall be in writing and shall be deemed to
have been duly given if (i) delivered in person against signed and dated
receipt, (ii) sent by recognized commercial overnight delivery service, (iii)
sent by registered or certified mail, first class postage prepaid, return
receipt requested, or (iv) sent by facsimile or electronic mail (with receipt
orally confirmed on the same date) and simultaneously mailed, first class,
postage prepaid, as follows:

If to the Company:
APOTHECA.
10901 Roosevelt Blvd, Bldg. C, #1000
Saint Petersburg, FL 33716 Attn:  John Verghese If to Executive:
Sam Talari
10901 Roosevelt Blvd, Bldg. C, #1000
Saint Petersburg, FL 33716
 


i. Notice shall be deemed effective on the day of delivery if given pursuant to
clause (i) or (iv) above, or on the third (3rd) business day following mailing
if given pursuant to clause (ii) or (iii) above.  Any party may change its
address for purposes hereof by written Notice in accordance herewith, except
that Notices regarding change of address shall only be effective upon receipt. 
Failure to accept a Notice shall not invalidate such Notice.

20.
Assignment. This Agreement is personal and not assignable by Executive directly
or indirectly.

21.
Entire Agreement.  The parties acknowledge that they have read this Agreement,
understand it, and agree to be bound by its terms, conditions, and covenants,
and also agree that it constitutes the entire agreement between the parties and
supersedes all proposals, oral or written, and all prior negotiations,
conversations, or discussions between the parties relating to the subject matter
of this Agreement.

22.
Counterparts.  This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Facsimile signatures are intended by
the parties to serve as originals.

 
Exhibit 10.8 -- Page 10

--------------------------------------------------------------------------------

 
 

23.
Construction.  The parties hereto acknowledge and agree that this Agreement is
the result of negotiations between the parties, and that this Agreement will not
be construed against any party hereto by virtue of such party's role or its
counsel's role in the authorship hereof.



  (Signature page follows)










Exhibit 10.8 -- Page 11

--------------------------------------------------------------------------------

















IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Company and Executive as of the date first above written.
Company:




APOTHECA




By: /s/ John Verghese
     John Verghese, Director


Dated: 2/26/18




Executive: 


By: /s/Sam Talari
    Sam Talari, Chief Executive Officer


Dated: 2/26/18



 
 
 
 
 
 
Exhibit 10.8 -- Page 12

--------------------------------------------------------------------------------